 Case 5:18-cv-13369-JEL-RSW ECF No. 1 filed 10/29/18          PageID.1   Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

NANCY MILLER,

                     Plaintiff,                      Case No.
v.
                                                     Hon.
LEWIS MANOR HOMES, LTD,
REGINA’S HOME, INCORPORATED, AND
ELLEN LEWIS

            Defendants.
GOLD STAR LAW, P.C.
Caitlin E. Malhiot (P76606)
Maia Johnson Braun (P40533)
Attorneys for Plaintiff
2701 Troy Center Dr., Ste. 400
Troy, Michigan 48084
(248) 275-5200
cmalhiot@goldstarlaw.com
mjohnson@goldstarlaw.com


                                   COMPLAINT

        Plaintiff, Nancy Miller, through her attorneys, Gold Star Law, P.C., for her

Complaint states:

                    PARTIES, JURISDICTION AND VENUE

     1. Plaintiff Nancy Miller is an individual who resides in Detroit, Wayne

County, Michigan.
 Case 5:18-cv-13369-JEL-RSW ECF No. 1 filed 10/29/18         PageID.2    Page 2 of 6



   2. Defendant Lewis Manor, Ltd, (“Lewis Manor”) is a Michigan corporation

with its registered office in Detroit, Wayne County, Michigan.

   3. Defendant Regina’s Home, Incorporated (“Regina’s”) is a Michigan

corporation with its registered office in Detroit, Wayne County, Michigan.

   4. Upon information and belief, Defendant Ellen Lewis is a resident of Detroit,

Wayne County, Michigan.

   5. Defendant Ellen Lewis is the owner, president, incorporator, resident agent,

and manager of Lewis Manor and Regina’s Home.

   6. Both of the above-named Defendant corporations have Ellen Lewis as the

named resident agent and both have the same registered address at 1625 Webb in

Detroit, Michigan.

   7. The wrongful conduct of the Defendants alleged herein occurred in Wayne

County, Michigan.

   8. Defendants’ business operations are an enterprise engaged in interstate

commerce as defined by the FLSA and have revenues in excess of $500,000 per

year.

   9. This action arises under 29 USC 207, and jurisdiction of the Court is

invoked pursuant to 28 USC 1331.

   10. Defendants reside within the judicial district, and venue is proper in this

Court pursuant to 28 USC 1391(b).


                                          2
 Case 5:18-cv-13369-JEL-RSW ECF No. 1 filed 10/29/18           PageID.3    Page 3 of 6



                           FACTUAL ALLEGATIONS

   11. Defendants are engaged in the operation of adult foster care homes for

persons who, because of age or infirmity, are unable to care for themselves.

   12. Defendants operate out of the same location in Detroit, Michigan and both

corporate Defendants have Defendant Ellen Lewis as the named resident agent.

   13. The corporate Defendants share common ownership and management.

   14. Plaintiff was employed as a Direct Care Worker during the three years

preceding the date of filing of this Complaint (the “relevant employment period”)

and is still employed.

   15. At all times during her employment with Defendants, Plaintiff has

maintained her own residence, separate from any of Defendants’ facilities, at

which she resides, pays utilities, maintains a legal address, and keeps her

belongings.

   16. While working a 24-hour shift, Plaintiff was charged with the care of

several individuals with varying sleep and medication schedules and was not able

to get five uninterrupted hours of sleep per night every night.

   17. If Plaintiff was able to sleep at all during her shifts, she had to remain alert

and aware of the nightly activities of the residents in the facility in which they

worked.




                                           3
 Case 5:18-cv-13369-JEL-RSW ECF No. 1 filed 10/29/18           PageID.4    Page 4 of 6



   18. Despite Plaintiff not being able to sleep at least five uninterrupted hours per

night every night, and despite Plaintiff informing Defendants of such, Defendants

deducted eight (8) hours of pay for “sleep time” from every 24-hour shift worked

by Plaintiff.

   19. On occasions when Plaintiff informed Defendants that she was not able to

sleep for at least five interrupted hours at night during her shifts, Plaintiff was not

compensated for time spent working at night.

   20. Plaintiff generally worked seven to eight 24 hour shifts per two-week period

for Defendants during the course of their employment.

   21. Plaintiff was not paid for all hours worked for Defendants.

   22. Defendants’ method of paying Plaintiff in violation of FLSA was willful

and not based on a good faith and reasonable belief that its conduct complied with

the FLSA.

                            CAUSE OF ACTION
                 FAILURE TO PAY OVERTIME IN VIOLATION
                OF THE FAIR LABOR STANDARDS ACT OF 1938

   23. Plaintiff incorporates the allegations in the foregoing paragraphs as if fully

stated herein.

   24. Defendants are “employers” within the coverage of the FLSA.

   25. Plaintiff is an “employee” within the coverage of the FLSA.




                                           4
 Case 5:18-cv-13369-JEL-RSW ECF No. 1 filed 10/29/18         PageID.5    Page 5 of 6



   26. Pursuant to Section 207 of the FLSA, Defendants were required to pay

Plaintiff at least minimum wage for all hours worked.

   27. Pursuant to Section 207 of the FLSA, Defendants were required to pay

Plaintiff at least 1 ½ times her regular rate of pay for hours worked in excess of 40

per week.

   28. Defendants failed to compensate Plaintiff for all hours worked, in violation

of FLSA.

   29. Defendants failed to compensate Plaintiff at a rate of at least 1 ½ times her

regular rate of pay for hours worked in excess of 40 per week, in violation of the

FLSA.

   30. Defendants’ failure to pay minimum wage and overtime compensation in

violation of the FLSA is willful, with knowledge or reckless disregard of the

statutory requirements.

   31. Pursuant to Section 216(b) of the FLSA, Defendants are liable to Plaintiff

for unpaid wages and overtime compensation, plus an additional equal amount as

liquidated damage, together with cost and reasonable attorney’s fees.

      WHEREFORE, Plaintiff requests that this court enter an award for her

favor in the amount of her actual unpaid wages and overtime wages, an equal

amount as liquidated damages, plus her cost and reasonable attorney’s fees, and

such other relief as this Court deems appropriate.


                                          5
 Case 5:18-cv-13369-JEL-RSW ECF No. 1 filed 10/29/18   PageID.6    Page 6 of 6




                                         Respectfully submitted,

                                         GOLD STAR LAW, P.C.

                                         /s/ Caitlin E. Malhiot
                                         Caitlin E. Malhiot (P76606)
                                         Maia Johnson Braun (P40533)
                                         Attorneys for Plaintiff
                                         2701 Troy Center Dr., Ste. 400
                                         Troy, Michigan 48084
                                         (248) 275-5200
                                         cmalhiot@goldstarlaw.com
                                         mjohnson@goldstarlaw.com

Dated: October 29, 2018




                                     6
